DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification Objections
	The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
	The following title is suggested: METHOD AND SYSTEM FOR STRESS TESTING OF MATERIALS USING LASER ACCELERATED PARTICLES.
Information Disclosure Statement
	The information disclosure statement(s) (IDS) filed 10/23/20 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Election/Restrictions
	Applicant's election with traverse of Group II, claims 16-18, in the reply filed on 5/21/21 is acknowledged. The traversal is on the grounds that the international stage did not raise any unity of invention issues. However, Examiner notes that the current claims do not completely overlap (e.g. “changes in parameters in the material“ is different from the “deterioration” of the material). 
	There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
	(a) the inventions have acquired a separate status in the art in view of their different classification;
	(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
	(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
	(d) the prior art applicable to one invention would not likely be applicable to another invention; (e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
	Furthermore, because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (see, generally, MPEP § 818.01(a)).
Status of the Application

	Claim(s) 1-15 are withdrawn.
	Claim(s) 16-17 and 19-21 are rejected.
Claim Rejections – 35 U.S.C. § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

    PNG
    media_image1.png
    158
    934
    media_image1.png
    Greyscale

Claim(s) 16-17 and 19-21 is/are rejected under 35 U.S.C. § 103 as being unpatentable over M. Scisciò, et al., Analysis of induced stress on materials exposed to laser-plasma radiation during high-intensity laser experiments, Appl. Surf. Sci. (2017) [hereinafter Sciscio] in view of Hiroyuki Daido et al. Review of laser-driven ion sources and their applications, Rep. Prog. Phys. 75 (2012) [hereinafter Daido].
	Regarding claim 16, Sciscio teaches a method for material stress testing, comprising delivering a laser intensity
	Sciscio may fail to explicitly disclose a laser intensity of at least 10^13 W/cm2.
	However, in the background, Sciscio teaches these intensities (e.g. > 1 × 10^18 W/cm2, see p1, col 1) was well known in the art to produce the desired intensities. For example, Daido teaches several examples of known effective laser intensities of at least 10^13 W/cm2 that produce different plasma plumes (see e.g. Daido, p17, fig 13, p44, col1, para2, etc). Sciscio further teaches using 2x10^10 W laser (see 3mJ/15fs) but does not explicitly disclose what the focal point size is. Nevertheless, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to adjust the focus and/or select the use of the known effective laser intensities as discussed by Sciscio and/or Daido, because a skilled artisan would have been motivated to look for ways to enable the intended operation of the system. 

Regarding claim 17, the combined teaching of Sciscio and Daido fails to explicitly disclose selecting a number of irradiation shots on the material depending on a selected stress level of the material. However, Sciscio discusses specifically how different durations of plasma exposure (i.e. number of shots) lead to compare different amount of surface erosion, and how different surface erosion rates can give information about safety parameter definition (see e.g. Sciscio p4, conclusions). It would have been obvious to a person having ordinary skill in the art to adjust the exposure parameters, including relative exposure times (i.e. number of shots) as a routine skill in the art to expose different stress levels (erosion levels) of the material, as a routine skill in the art to provide more information about surface erosion rates and safety definitions, in the manner taught Sciscio. 
	Regarding claim 19, the combined teaching of Sciscio and Daido teaches a laser emitting a beam of pulse duration less than 1 ns (see Sciscio, p2, col1, para2).
	Regarding claim 20, the combined teaching of Sciscio and Daido teaches at least one of: i) the target ii) the selected distance between the target and the material, and iii) a number of irradiating shot on the material, are selected according to a melting temperature of the material (note discussion of tantalum melting temperature, p1, col2, para2), and selection of appropriate distances (p2, col1, para2), which must avoid undesirable material destruction (see e.g. p3, col 2). 
	Regarding claim 21, the combined teaching of Sciscio and Daido teaches irradiating the material comprises selecting at least part of the laser-accelerated particles (to provide a particle beam, see e.g. Sciscio, p1, col 1, p2, col 2, para 3).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Choi whose telephone number is (571) 272 – 2689. The examiner can normally be reached on 8:00 am – 5:30 pm M-T, and every other Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571) 272 – 2293. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 – 8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from 

/JAMES CHOI/Examiner, Art Unit 2881